IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

LEA MICHELLE MCGINNIS,

             Appellant,

 v.                                                    Case No. 5D16-4192

MATTHEW IRWIN,

           Appellee.
________________________________/

Opinion filed January 19, 2018

Appeal from the Circuit Court
for Seminole County,
John D. Galluzzo, Judge.

Richard J. Feinberg, of Law Office of
Richard J. Feinberg, Indialantic, for
Appellant.

Jonathan R. Simon, of The Orlando Family
Firm, Orlando, for Appellee.

PER CURIAM.

      We affirm in all respects except the trial court’s order denying Appellant’s motion

for attorney’s fees. On remand, the lower court shall make findings of fact regarding

Appellant’s need and Appellee’s ability to pay fees and award such fees as are warranted

based on those findings. See Henderson v. Henderson, 162 So. 3d 203, 207 (Fla. 5th

DCA 2015).

      AFFIRMED IN PART; REVERSED IN PART AND REMANDED.

COHEN, C.J., TORPY and EVANDER, JJ., concur.